Citation Nr: 9921873	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  93-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a right lung 
disability, currently rated 30 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for an earlier effective date for service 
connection for a right sixth rib deformity for a tender scar, 
post thoracotomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1970.

In a September 1991 rating action the Department of Veterans 
Affairs (VA) Regional Office, St. Louis, Missouri, confirmed 
and continued a 10 percent evaluation for the veteran's right 
lung disability.  He disagreed with that decision.  By rating 
action dated in October 1992 service connection was granted 
for a right sixth rib deformity with tender scar, post 
thoracotomy syndrome as secondary to the veteran's right lung 
disability, effective May 30, 1991.  A 10 percent evaluation 
was assigned for that condition effective from that same 
date.  The veteran disagreed with the effective date of the 
grant of service connection for the right sixth rib 
deformity.  In an October 1995 decision the Board of 
Veterans' Appeals (Board) granted an increased evaluation of 
20 percent for the right sixth rib deformity.  Entitlement to 
an earlier effective date for the grant of service connection 
for the right sixth rib deformity was denied.  The question 
of entitlement to an increased rating for the right lung 
disability was deferred pending a remand to the regional 
office for further action.  In a January 1996 rating action 
the regional office increased the evaluation for the 
veteran's right lung condition from 10 percent to 30 percent.

The veteran also submitted additional information for the 
purpose of reopening his claim for an earlier effective date 
for the grant of service connection for the right sixth rib 
deformity.  In a March 1996 rating action the regional office 
held that the additional information was not new and material 
and was insufficient to reopen the claim.  The veteran 
appealed from that decision.  In a September 1997 decision 
the Board determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to an earlier 
effective date for the grant of service connection for the 
right sixth rib deformity.  Appellate consideration of the 
issue of an 

increased rating for the veteran's right lung condition was 
deferred pending further action by the regional office.

The veteran appealed the September 1997 Board decision to the 
US Court of Appeals for Veterans Claims (Court).  In an 
October 1998 motion by the Secretary of Veterans Affairs, it 
was requested that the Court vacate and remand the September 
1987 Board decision.  It was noted that after the Board 
issued this decision in the case, the Federal Circuit 
overturned the test for new and material evidence formulated 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) and held that the Secretary's regulatory definition 
contained in 38 C.F.R. § 3.156(a) which it deemed to be more 
favorable to claimants was controlling.  Hodge v. West, 155 
Fed. 3d. 1356 (1998).  It was noted that the Board's 
determination that the appellant did not present new and 
material evidence had relied squarely on the Colvin test that 
was invalidated by the Federal Circuit.  It was indicated 
that the Board's decision should be vacated and remanded for 
application of the regulatory definition of new and material 
evidence contained in 3.156(a).  In an order dated in 
December 1998 ([redacted]), the Court vacated the Board's 
September 1997 decision and remanded the case for further 
consideration.  

In March 1999, the Board advised the veteran that, as 
provided in the Court order, he could submit additional 
argument and evidence in connection with his claim.  In April 
1999, the veteran submitted additional evidence.  He waived 
initial consideration of the additional information by the 
regional office under the provisions of 38 C.F.R.§  
20.1304(c) (1998).  The case is presently before the Board to 
consider the Court's decision and take appropriate action.






FINDINGS OF FACT

1.  In October 1995  the Board denied entitlement to an 
effective date for the grant of service connection for the 
veteran's right sixth rib deformity prior to May 30, 1991.

2.  The additional evidence submitted since the above Board 
decision is essentially cumulative in nature or does not bear 
directly on the question of the proper effective date.


                                              CONCLUSION OF 
LAW

The evidence received since the Board denied entitlement to 
an effective date for a grant of service connection for a 
right sixth rib deformity prior to May 30, 1991, is not new 
and material.  38 U.S.C.A. §§ 5107, 5108, 7104(b (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted previously, by decision dated in October 1995, the 
Board denied entitlement to an effective date prior to May 
30, 1991, for service connection for a right sixth rib 
deformity with tender scar, post thoracotomy syndrome.  The 
Board noted that the veteran had initially established 
service connection for removal of cysts from the right lung 
in a March 1978 rating action and the condition had been 
evaluated as 10 percent disabling.  It was noted that the 
veteran had not established service connection for a right 
sixth rib deformity with tender scar, post thoracotomy 
syndrome until an October 1992 rating action established 
separate service connection for that disorder as secondary to 
the right lung condition and assigned a separate 10 percent 
evaluation for the right sixth rib deformity. 

The Board noted that the October 1992 rating decision had 
been initiated by the veteran's claim for entitlement to an 
increased rating for his right lung disorder.  That claim had 
been submitted on May 30, 1991.  The Board noted that the 
claim did not include a request for entitlement to service 
connection for the right sixth rib deformity and that the 
veteran had never submitted an explicit claim for that 
disorder.  However, the Board noted that the regional office 
had interpreted the claim as a claim for all available 
benefits, including service connection for a disability 
secondary to the service-connected disability and had 
established service connection for the additional disability.  
The Board indicated that it had been unable to discern the 
existence of a pending claim that would have permitted 
benefits for the right sixth rib disorder earlier than 1991.

The additional evidence submitted since the October 1995 
Board decision includes a copy of a VA X-ray report dated May 
30, 1991, reflecting an irregularity of the right sixth rib 
consistent with changes secondary to the previous 
thoracotomy.  That X-ray study was dated the same date as the 
grant of service connection for the right sixth rib deformity 
and would not serve to establish an earlier effective date 
for the grant of service connection for that condition.  
There has also been received additional outpatient treatment 
records reflecting treatment of the veteran for his right 
lung condition in 1995 and 1996 but these records relate to 
the nature and severity of his condition subsequent to the 
grant of service connection for the right sixth rib 
deformity.  His testimony at the July 1996 hearing on appeal 
also would not tend to establish the presence of the right 
sixth rib deformity prior to May 1991.  The evidence 
submitted by the veteran in April 1999 consists of VA medical 
records dated from 1973 to 1975, including a March 1973 chest 
x-ray report reflecting surgical clips over the right sixth 
rib and a November 1975 chest x-ray reflecting that the sixth 
rib appeared somewhat irregular.  Those reports were already 
of record and had been considered in the prior Board 
decision.

In order to open a previously denied claim, new and material 
evidence must be submitted by the claimant.  38 U.S.C.A. 
§§ 5108, 7104(b).  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which by itself 
or in connection with other evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In the Hodge case, the United States 
Court of Appeals for the Federal Circuit modified the 
standard for finding 
whether recently submitted evidence is new and material.  
That case removed the standard which required that the new 
evidence raise a reasonable possibility that the new evidence 
would change the outcome of the matter. Moreover, Hodge 
stressed that under the regulation new evidence that was not 
likely to convince the Board to alter its previous decision 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.  The Federal Circuit noted that "any interpretive doubt 
must be resolved in the veteran's favor" and that "the 
regulation imposes a lower burden to reopen than the Colvin 
test."  Hodge at 1361, n. 1.

In response to the decision of the Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) regarding the standard for determining 
whether new and material evidence has been submitted to 
reopen a claim, the Court set forth a three-part test.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  Under the new test, 
the Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a prior final claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins at 218-19; Winters at 206.

In this case, although some of the recently submitted 
evidence is new, it is not material since it relates only to 
the existence of the right sixth rib fracture as of May 30, 
1991, or thereafter or pertains to the current manifestations 
of the veteran's service-connected right lung condition.  The 
evidence submitted by the veteran in April 1999 consists of 
copies of VA medical records that had already been considered 
in the prior Board decision.  The evidence submitted since 
the October 1995 Board decision is not considered to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In view of the aforementioned matters, the Board concludes 
that the additional evidence submitted since the October 1995 
Board decision is not new and material and is insufficient to 
reopen the veteran's claim for entitlement to an earlier 
effective date for the grant of service connection for the 
right sixth rib deformity with tender scar, post thoracotomy 
syndrome.  38 U.S.C.A. §§ 5107, 5108, 7104(b); 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to an earlier effective date for a grant 
of service connection for a right sixth rib deformity with 
tender scar, post thoracotomy syndrome.  The appeal is denied 
to this extent.


REMAND

The VA Schedule for Rating Disabilities was amended with 
regard to disabilities of the respiratory system effective 
October 7, 1996.  The regional office has not had an 
opportunity to review and adjudicate the issue of an 
increased rating for the veteran's right lung condition 
according to the amended criteria.  Where a law or regulation 
changes after a claim has been filed or reopened before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As a result, the case needs to be REMANDED to the 
regional office to review and adjudicate the issue of an 
increased rating according to the amended schedular criteria, 
or the old criteria, whichever is to the advantage of the 
veteran.  The Board notes also that the last VA pulmonary 
examination was in December 1995.

In view of the above, the case is REMANDED to the regional 
office for the following action:

1.  Copies of records of all in and 
outpatient treatment received by the 
veteran for the service-connected right 
lung disability since May 1996 should be 
obtained and made a part of the record.

2. The veteran should be afforded an 
examination by a pulmonary specialist in 
order to determine the current nature and 
severity of his right lung condition.  
All indicated special studies, including 
a chest X-ray and pulmonary function 
studies, should be conducted.  The 
examiner should identify the limitations 
imposed by the disabling condition, 
viewed in relation to the medical 
history, considered from the point of the 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history. The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  The regional office should then 
review and adjudicate the issue of an 
increased rating for the veteran's right 
lung condition according to the amended 
schedular criteria, or the old criteria, 
whichever is to the advantage of the 
veteran.  See Karnas.  If the denial is 
continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

The purposes of this REMAND are to obtain clarifying 
information and to ensure that the requirements of due 
process of law are satisfied.  No action is required of the 
veteran until he receives further notice.

The Board intimates no opinion, either legal or factual, as 
to the disposition of the remaining matter on appeal pending 
completion of the requested action.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



